Appeal by defendant from a judgment of the County Court, Rockland County, rendered January 14, 1975, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. We affirm despite our strong disapproval of the improper trial tactics employed by the Assistant District Attorney. His numerous repetition of prejudicial and inflammatory remarks in summation, despite repeated rulings by the trial court that the jury must disregard such remarks, made after appropriate objection by defense counsel, endangered defendant’s right to a trial free from prejudice (see People v Alicea, 37 NY2d 601). However, because the remarks in this case, unlike those in Alicea (p 603), in no way "impaired the *557development of the factual issues and the presentation of testimony as to jeopardize the fairness of the trial”, and because the proof of defendant’s guilt was overwhelming, we find no need to reverse the judgment (see People v Crimmins, 36 NY2d 230). We have considered the other contentions raised by defendant and find them to be without merit. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.